914 F.2d 66
Rosemarie CHRISTOPHERSEN, Surviving Spouse of Albert RoyChristophersen, deceased and Steven RoyChristophersen, Plaintiffs-Appellants,v.ALLIED-SIGNAL CORPORATION, Inco Alloys International, Inc.,United Catalysts, Inc., The Hall Chemical Company,Marathon Manufacturing Company, and CPChemicals, Inc., Defendants-Appellees.
No. 89-1995.
United States Court of Appeals,Fifth Circuit.
Sept. 25, 1990.

Paul Colley, Jr., Law Offices of Paul Colley, Jr., Tyler, Tex., Christophersen, et al.
Steve Schoettmer, P. Jefferson Ballew, Thompson & Knight, Dallas, Tex., for Allied-Signal, Inc.
Marc A. Sheiness, Hirsch, Glover, Robinson & Sheiness, Houston, Tex., for Inco Alloys Intern'l, Inc.
Pat Beard, Beard & Kultgen, Waco, Tex., for United Catalysts, Inc.
Michael W. Huddleston, Teresa Bohne, Stan Thiebaud, R. Brent Cooper, Cowles & Thompson, Dallas, Tex., for Hall Chemical Co.
Clifton T. Hutchison, Hughes & Luce, James J. Juneau, Strasburger & Price, Dallas, Tex., for Marathon Manuf.
Jeff Kinsel, Elizabeth S. Miller, Frederick deB.  Bostwick, III, Naman, Howell, Smith & Lee, Waco, Tex., for CP Chemicals, Inc.
Appeal from the United States District Court for the Western District of Texas;  Walter Smith, Jr., Judge.
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
(Opinion June 4, 1990, 5 Cir., 1990, 902 F.2d 362)
Before CLARK, Chief Judge, GEE, KING, JOHNSON, GARWOOD, JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, DUHE, WIENER and BARKSDALE, Circuit Judges.*

BY THE COURT:

1
A member of the Court in active service having requested a poll on the suggestion for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that this cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.



*
 Judge Politz is recused, and therefore did not participate in this decision